ORDER

PER CURIAM
The Missouri State Highway Patrol (MSHP) appeals the trial court’s Judgment and Order of Expungement of Arrest Records in favor of K.M. MSHP argues that the trial court erred in granting KM.’s petition for expungement because K.M. did not prove the elements entitling her to expungement under the statute and that K.M. was otherwise barred from seeking expungement under the doctrine of issue preclusion. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).